Citation Nr: 0812255	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date prior to December 22, 
2003 for the grant of a 70 percent rating for post-traumatic 
stress disorder.

3.  Entitlement to an effective date prior to December 22, 
2003 for the grant of a total disability rating based on 
individual unemployability.

4.  Entitlement to an effective date prior to December 22, 
2003 for the grant of basic eligibility to Dependents' 
Educational Assistance.


REPRESENTATION

Appellant represented by:	Richard L. LaPointe, Attorney


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a 70 percent rating for 
post-traumatic stress disorder (PTSD), a total disability 
rating based on individual unemployability (TDIU), and basic 
eligibility to Dependents' Educational Assistance.  Each of 
these benefits was made effective on December 27, 2003.  The 
veteran filed a notice of disagreement with both the 70 
percent rating and the effective dates for each of the 
grants.  Specifically referable to the effective dates, the 
veteran argued that the medical evidence dating one year 
prior to his December 2003 claim should be reviewed to 
determine whether an increase was factually ascertainable at 
any point during that year.

In October 2005, the RO issued a statement of the case on the 
increased rating claim.  Concurrently, the RO issued a rating 
decision establishing that the effective date of December 27, 
2003 was a clear and unmistakable error (CUE), and finding 
that the appropriate effective date was the actual date of 
receipt of the veteran's claims, which was December 22, 2003 
- a difference of five days.  The RO indicated that this 
action "satisfied the appeal."  The veteran submitted 
correspondence labeled "Notice of Disagreement" which 
stated that he, in fact, continued to disagree with the 
effective date.  The RO issued a statement of the case on 
whether the effective date was clearly and unmistakably 
erroneous.  The veteran filed a timely substantive appeal.  

Based on the correspondence received from the veteran, the 
root of the issue is whether he is entitled to an earlier 
effective date for his increase and his TDIU, as opposed to 
whether there was CUE in the rating establishing December 27 
as the effective date, rather than December 22.  As such, the 
effective date issues have been rephrased to reflect that 
substantive difference.  Although it does not appear that the 
RO has adjudicated fully the issue of entitlement to an 
earlier effective date, remand is necessary for other 
reasons, and it will have the opportunity to do so then. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Referable to the increased rating claim, the veteran was 
examined in May 2004 in conjunction with his claim.  He also 
has indicated that he receives regular VA treatment for his 
service-connected psychiatric disability and has requested VA 
to retrieve all treatment records.  The outpatient clinical 
records of record, however, date only through July 2004.  
Given that nearly four years have passed since the most 
recent medical evidence was entered into the record, the 
current severity of the veteran's disability is unclear.  The 
outstanding VA medical records must be obtained and a 
contemporaneous examination is required.  

As for the veteran's earlier effective date claims, he does 
not argue that his claims for an increased rating and a TDIU 
were received prior to his current effective date, that of 
December 22, 2003.  Instead, he contends (correctly) that the 
evidence must be examined to determine whether there was a 
factually ascertainable increase in severity of his PTSD in 
the year prior to receipt of those claims.  Thus, medical 
evidence since December 22, 2002 must be obtained and 
reviewed for this purpose.  As the file stands currently, 
there are no records between July 2002 and January 2003.  As 
it is unclear from the file whether those records were 
requested at any point, there may be relevant outstanding 
medical records (specifically dated in December 2002) which 
relate to the claims.  They must be obtained now.

Finally, it appears that the private attorney who is/was 
representing the veteran has retired.  The AMC should take 
appropriate action in this regard.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  After confirming that the veteran's private 
attorney has indeed retired from the practice 
of law, provide the veteran with a letter to 
this effect and give him 30 days to appoint 
other representation.

2.  Obtain outstanding VA outpatient clinical 
records, dated from July 2002 to January 2003 
and from July 2004 to the present.  

3.  Schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected PTSD.  The claims file must 
be reviewed in conjunction with the exam.  All 
testing deemed necessary must be conducted and 
the results reported in detail.  

4.  Thereafter, readjudicate the issues on 
appeal.  Referable to the earlier effective 
date claims, the medical evidence dating from 
December 22, 2002 to December 22, 2003 must be 
reviewed to determine whether there was a 
factually ascertainable increase in severity of 
the veteran's PTSD symptoms.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

